ClarksoN, J.
The defendants were charged with a serious offense of robbing tbe prosecuting witness in Ms home of two fifty-dollar bills, about six o’clock in the evening. The State’s contentions were to the effect that one of the defendants knew that the prosecuting witness, Yernon, had this money. That defendants went there to rob and did rob him. On the other hand, the defendants’ contentions were to the effect that they did not rob him and that their presence in the home of the prosecuting witness was to buy liquor. This latter evidence was excluded by the court below. We think, under the facts and circumstances of this case, the evidence competent, material and relevant. Defendants were at the home of the prosecuting witness. Was their purpose there to rob, and did they rob him, or were they there to buy liquor and did not rob him? These questions must be determined by a jury, under proper instructions. The evidence excluded was competent.
Mr. Justice Blackstone said in his Commentaries (III, 367) : “Evidence signifies that which makes clear or ascertains the truth of the very fact or point in issue, either on the one side or the other.” S. v. Hall, 132 N. C., 1094. For the reasons given, there mpst be a
New trial.